Citation Nr: 1710166	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-27 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a cardiovascular disease or disorder, to include as due to Agent Orange exposure.

2. Entitlement to service connection for an acquired psychiatric disorder, to include obsessive compulsive disorder, anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active duty from February 1966 to November 1966, with verified service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Based on the medical evidence of record, the Board has recharacterized the issues of entitlement to service connection for obsessive compulsive disorder, anxiety disorder and PTSD more broadly to include entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). Similarly, the Board has also recharacterized the issue of entitlement to service connection for paroxysmal atrial fibrillation more broadly to include entitlement to service connection for a cardiovascular disease or disorder.

In an August 2015 decision, the Board denied the Veteran's claims of service connection for cardiovascular disease and an acquired psychiatric disorder. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC), and in a June 2016 Order, the CAVC vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for readjudication of the Veteran's claims. 

In August 2016, the matter was remanded by the Board for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The most probative medical and other evidence of record preponderates against finding that the Veteran has a cardiovascular disease related to his active service or to his in-service exposure to herbicides, no pathology was demonstrated within 1 year following separation from service.


CONCLUSION OF LAW

A cardiovascular disease was not incurred or aggravated in active service, to include as due to Agent Orange exposure, and cardiovascular disease or disability, including hypertension may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA most recently notified the Veteran in July 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA has fulfilled its duty to assist. The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records. 

This matter was the subject of Board remands in January 2015 and August 2016 and a June 2016 Court Order granting the parties' joint motion for remand.  The RO and Board have complied with the directives in the remands and Order.  

The Veteran was afforded an adequate VA examination in September 2016, in which the examiner provided sufficient detail for the Board to make a decision, including a rationale supported by medical literature. 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993). The appeal is now ready to be considered on the merits.

Service connection claim

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303 (d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Cardiovascular Disease

The Veteran seeks entitlement to service connection for a cardiovascular disease, to include as due to Agent Orange exposure. 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he or she is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii).

The Veteran has confirmed brief inland service in Vietnam. See August 2011 PIES response. Thus, he is presumed to have been exposed to Agent Orange. In such cases, where there is evidence of the onset of ischemic heart disease, not including hypertension, to a compensable degree, service connection may be presumed. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Similarly, service connection may be presumed for cardiovascular renal disease, including hypertension where manifested to a compensable degree within 1 year following separation from qualifying service.  Id.

The Veteran's current diagnoses consist of a cardiac pacemaker due to bradycardia, essential hypertension, and abdominal aortic aneurysm. See January 2012 and May 2015 VA examination reports.  In the most recent September 2016 VA examination, the examiner noted diagnoses of paroxysmal atrial fibrillation and bradycardia/sick sinus syndrome.  The examiner opined that none of the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease.  The Board notes that none of these diagnoses are presumed to be due to herbicide exposure. See 38 C.F.R. § 3.309 (e).

A review of service treatment records, to include entrance and separation examination reports, show no diagnoses of, or treatment for, a cardiovascular disease or disorder. The Board notes the Veteran was treated for an upper respiratory infection in March 1966, however there was nothing noted at his November 1966 separation examination report.

Treatment records from Butler Memorial Hospital show that December 1986 x-rays revealed a normal chest with no active pulmonary disease.  No cardiovascular disease, including hypertension, was demonstrated within 1 year following separation from service.  In August 2009, he was diagnosed with syncope secondary to bradycardia, with a history of atrial tachycardia, and inserted with a pacemaker. He was also diagnosed with unstable angina. 

VA treatment records show a history of paroxysmal atrial fibrillation. See June 2011 VA problems list.

In January 2012, the Veteran was afforded a VA examination. The examiner diagnosed cardiac pacemaker due to bradycardia and essential hypertension and offered no opinion as to their etiology. There was no diagnosis of ischemic heart disease.

In May 2015, he attended another VA examination. At this time the examiner diagnosed abdominal aortic aneurysm. The examiner concluded the Veteran did not have a cardiovascular disorder, to include the use of a pacemaker that was related to Agent Orange exposure. The examiner also concluded the Veteran's use of a pacemaker was not related to his active duty service. To support this conclusion, the examiner noted his pacemaker was inserted in August 2009, and at that time the Veteran had normal coronary arteries with no evidence of ischemic heart disease, and the result of his craterization was "entirely normal." The examiner also noted the cause of the Veteran's bradycardia was not related to ischemic heart disease and was therefore not related to Agent Orange exposure. Regarding his hypertension, the examiner noted the Veteran has essential hypertension and it is not related to ischemic heart disease or Agent Orange exposure. 

The Veteran was afforded another VA examination in September 2016.  The examiner noted diagnoses of implanted cardiac pacemaker, paroxysmal atrial fibrillation, and bradycardia/sick sinus syndrome.  Regarding etiology, the examiner opined that it is unknown and that it is less likely than not incurred in or caused by an in-service injury or event.  As a rationale, the examiner stated that 

The veteran has a history of paroxysmal atrial fibrillation and bradycardia/sick sinus syndrome for which he had a pacemaker inserted. He has had stress test and cardiac catherization which revealed no evidence of CAD/ischemic heart disease. There is lack of evidence that paroxysmal atrial fibrillation and bradycardia/sick sinus syndrome are a result of exposure to Agent Orange. Therefore, the pacemaker is not related to or caused by exposure to Agent Orange. Also, there is no evidence that these conditions were incurred in or related to military service. The veteran was diagnosed with these conditions beginning in 2007.  

The examiner cited relevant medical literature in support of his opinion.

In considering the weight of the evidence, the Board assigns more probative value to the VA examination reports as they are based on a review of the record and provide an adequate rationale for the conclusions reached. See Prejean v. West, 13 Vet. App. 444, 448 (2000). The evidence in support of the Veteran's claim that his cardiac disorders are due to service is reflected only in his lay statements.  While he is competent to describe his symptoms and the Board finds him to be credible in doing so, he has presented no evidence of medical training that would render him competent to provide a medical diagnosis or determine the etiology of any diagnosis. As such, his contentions are assigned a low probative value when weighed against the September 2016 VA examiner's supported and reasoned rationale.

After reviewing the evidence of record, the Board is unable to grant entitlement to service connection for a cardiovascular disease. The preponderance of the most probative evidence of record indicates he does not have a cardiovascular disease related to Agent Orange exposure or directly to his military service, and his use of a pacemaker is also not related to Agent Orange exposure or directly to his military service.

The Board also acknowledges that hypertension is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309 (a). As the record does not indicate he was diagnosed with hypertension within one year of separation from service, entitlement to service connection cannot be granted on this basis either. 38 C.F.R. § 3.307.  Furthermore, there is no evidence to support a finding that his hypertension is related directly to his period of service on a non-presumptive basis or to his exposure to herbicides. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable. See 38 U.S.C.A. § 5107 (b). The claim is denied.


ORDER

Service connection for a cardiovascular disorder is denied.


REMAND

The Veteran was afforded a VA psychiatric evaluation in January 2012, at which point his diagnoses were major depressive disorder and pathological gambling. The examiner indicated his stressor did not meet the criteria for a traumatic incident or a PTSD diagnosis. The examiner indicated there were additional symptoms which included depression and anxiety related to his depressive disorder. Overall, the examiner concluded his depressive disorder was not related to service, but rather, was related to life difficulties created by his pathological gambling.

The Veteran underwent another VA examination in September 2016.  The examiner opined that the Veteran "presents with depression, personality deviations and pathological gambling, none of which have been or are regarded as service-connected.  Certainly, pathological gambling is not related to or caused by military service.  He may still be gambling and is still quite depressed.  Diagnoses are based on DSM-5 criteria. Prognosis is poor, especially if he is still gambling."  

Although the VA examiner has concluded that the Veteran's psychiatric disorders are not related to or caused by service, no rationale has been provided in support of this opinion.  Particularly in light of the Veteran's lay statements that he began gambling during service, and the argument that this is an Axis I diagnosis, the Board finds that an addendum opinion is necessary prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1. The claims file must be returned to the September 2016 VA examiner for an addendum opinion.  If that examiner is unavailable, a suitable replacement must be provided.  All current psychiatric diagnoses should be set out. As to any pathology found, it should be indicated whether the pathology is at least as likely as not related to service. Discussion should include whether any obsessive gambling disorder found is related to service.  Specifically, the examiner should note whether there is evidence of the disorder starting in service, and if so whether this contemplates the presence of an acquired psychiatric disorder or a personality disorder or defect.

The examiner must provide a reasoned rationale for all opinions provided.  In doing so, the examiner must comment on the Veteran's lay statements regarding the onset of his gambling in service. 

If it is determined that an examination is needed to enter any opinion in this matter, such examination should be scheduled.

2. Then review the claims file. If any of the directives of this remand have not been implemented, take corrective action before readjudication. Stegall, supra.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


